Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 07/09/2021 is acknowledged.
The rejection of claims 1-6 under 35 U.S.C. 102(a)(1) is withdrawn per claim amendments. 
Claims 1, 4-10, 12, 15, 18-20 have been amended.
Claims 2-3, 11 are cancelled.
Claims 1, 4-10, 12-20 are being considered on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10, 12-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a 
Amended claim 10 recites “inoculating the pre-heated mixture with a bacterial culture to form an inoculated mixture”. However, amended claim 10 is limited to pre-heating temperatures that are much higher than the temperature that can be tolerated by lactic acid bacterial cultures for producing a fermented dairy product comprising oats. Therefore, when a fermented product is desired, inoculating the pre-heated mixture with a bacterial culture to form an inoculated mixture to produce a fermented product, will not produce a fermented dairy product, because upon inoculating the hot mixture (temperatures 65-88 C or 102-120 C) the lactic bacteria will be destroyed. Furthermore, amended claim 10 is limited to the use of thermophilic lactic acid bacteria,  however, thermophilic lactic acid bacteria are usually active in the 40-43C range, but are killed in the temperature range recited in claim 10. 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  in claim 10, a step of cooling the mixture before inoculating the pre-heated mixture with a bacterial culture is required that is missing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-10, 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaiye et al. (Fermentation Technology of oat yogurt, Chinese Food Sci. 2010, hereinafter R1) 
Amended Claim 1 recites a co-fermented food product comprising a grain ingredient (4-6 wt.%), a dairy ingredient (75-85 wt.%) and a bacterial culture; wherein the co-fermented food product comprises metabolites derived from the co-fermentation of the grain ingredient and the dairy ingredient. 
Claim 1 - R1 discloses a co-fermented food product comprising a grain ingredient and a dairy ingredient that have been co-fermented by bacterial cultures. 
Claims 1, 4, 5 - The co-fermented product comprises 4% oat, and 12% milk powder, 5% sugar and the balance is water (i.e. 79 wt.% water). (Abstract)
Claim 6 - R1 discloses the fermentation culture comprising Lactobacillus thermophilus and Streptococcus thermophilus. (page 3, Materials and Methods)
Since the product disclosed by R1 is a co-fermented dairy and grain product, it comprises the metabolites derived from the co-fermentation. 

Claim 10, 16, 18 – R1 discloses the process flow comprising crushing the oats, mixing with recombined milk (reconstituted milk) and sugar, heating, homogenization, sterilization, cooling, inoculation, bottling, fermentation, and refrigeration of the fermented product. (page 3, 1.2.1 Process flow)
Claim 1 - R1 discloses the incorporation of 3-5 % oats, 8-12% powdered milk, and 3-5% granulated sugar in the base to be fermented. (page 6, Table 2)
Claims 14, 17,  - R1 discloses the fermentation temperature (40-44 C), fermentation time (4.4-6.5 h) and inoculation level (7-9%) for producing the co-fermented mixture of dairy and grain. (page 9, Table 5)
Claim 15 – R1 discloses the pH of the co-fermented product as pH 4.15. (page 8, 2.2 Experimental verification of orthogonal experiments)
Instant claim 7 is limited to the concentration of the bacterial culture to 0.02-0.08 wt.% of the grain ingredient. R1 discloses a 7-9% inoculation based on the total fermentable mixture. However, inoculation level depends on various factors in the process. A lower inoculation level is needed when the culture is stronger, has a higher number of viable organisms, comprises a more vigorous bacterial species, or requires a lesser degree of fermentation, etc. Therefore, depending on the circumstances, an inoculation level as low as the presently claimed level would have been obvious. 
Instant claims 8-9 are limited to viscosity of the co-fermented product. It is noted that the co-fermented product disclosed by R1 can be adjusted to any desirable viscosity. For instance a drinkable product would have been produced by diluting the fermented product with water or juice or milk. Drinkable yogurts are commonplace in the art. 
Claims 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaiye et al. (Fermentation Technology of oat yogurt, Chinese Food Sci. 2010, hereinafter R1) in view of Guo (US 2006/0141097, hereinafter R3) 
Amended claim 10 is limited to certain heat-treatment temperatures related to certain product viscosities. 
R1 clearly discloses the heat treatment of the oat-milk composition, however, R1 is silent to specific viscosities. 
R3 discloses oat-milk fermented compositions wherein a heat treatment at 120C is employed and the fermented product shows a viscosity at .94 Pa.s [0107]. This viscosity is in the range recited for the drinkable fermented oat-milk mixture of 0.5-1.5 Pa.s. Therefore, heating the mixture to a higher temperature to produce a viscosity in the claimed range would have been motivated and obvious over the teachings of R3.
Claims 12-13, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaiye et al. (Fermentation Technology of oat yogurt, Chinese Food Sci. 2010, hereinafter R1) in view of McBean (Packaging and Shelf Life of Yogurt, 2010, hereinafter R2)
Claims 12-13 are limited to heating temperatures and heating periods. Claim 19 is limited to homogenization of the co-fermented product wherein the product is heated, homogenized and finally pasteurized. Claim 20 is cooling the homogenized-pasteurized product before packaging the product.
R1 generally discloses heating, homogenization and sterilization steps in processing and producing a co-fermented product. However, R1 is silent to such process steps after producing a co-fermented product.
R2 clearly shows the production steps for set, stirred and drinking yogurts. The process steps for set type and stirred type yogurts are basically those of R1.  However the drinking type yogurt comprises extra steps. After the yogurt is produced, it is mixed with stabilizer, sugar and fruit. The product is then pasteurized and homogenized for aseptic packaging or homogenized for packing and cold storage. (page 144, Fig. 8.1)
Claim 19 - R2 discloses that in many production systems the temperature to which the coagulum is cooled is between 15-22 C and the final cooling for distribution is less than 5C. However, the exact cooling temperatures used for pre-cooling vary among production systems. (page 145, par. 2)
R2 discloses that pasteurized or long shelf life yogurt are heated at above 50C for 15-30 minutes. The shelf life will vary according to the exact conditions used. For pasteurized yogurt, an appropriate stabilizer system must be used to ensure a satisfactory texture following the heating and cooling steps. (page 145, par. 3).
Therefore, according to what is known in the art regarding yogurt processing, process steps such as homogenization, post-pasteurization, cooling, packing, etc. would have been obvious, absent any evidence to the contrary. One would do so to produce a product that is homogenous in texture and has a longer shelf life compared to a non-pasteurized product. 
Response to Arguments
	Applicant’s arguments have been considered. However, these arguments are not persuasive.
	1.	Regarding the obviousness rejection of claims, Applicant argues that R1 does not suggest or teach a dairy content lower than 91%. 

      	b.	R1 teaches of using dairy milk for producing a co-fermented grain and dairy product. Reconstituted milk is being taught as a result effective ingredient. Optimizing the milk content in the product would have been a routine modification requiring no undue experimentation.
2.	Applicant argues that the pre-heating temperature as recited in claim 10 is not disclosed by R1.
a.	R1 clearly discloses heating of the composition before fermentation. The temperatures recited in amended claim 10 are regular temperatures in yogurt making process. Furthermore, Guo (US 2006/0141097) teaches of heating the mixture of oat-milk before fermentation to produce a fermented product having a viscosity in the range as presently claimed. 
b.	Viscosity is also a function of ingredient concentrations. Lower concentrations of oats is expected to produce lower viscosity in the final product. 
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455.  The examiner can normally be reached on Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMID R BADR/Primary Examiner, Art Unit 1791